RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–3, 5–13 and 15–20 are pending in this application.
Claims 4 and 14 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/31/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 9–10, filed 8/31/2021, with respect to rejection of claims 1–20 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection is hereby withdrawn.
Claim Rejections - 35 USC § 103
The 35 U.S.C. § 103 rejection of claims 1–20 is hereby withdrawn in light of the amendments filed 8/31/2021.
Examiner’s Comment/Allowable Subject Matter
Claims 1–3, 5–13 and 15–20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watt, Jr. et al. (2018/0225155) discloses methods of workload and job queue optimizations that use agent infrastructure subsystem which includes generation and decommission of containers for job queues using APIs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458